EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Douglas Holtz on 12 January 2021 and 26 January 2021.

The application has been amended as follows: 
In the claims:
Please replace claim 1 as follows:
A communication device comprising: 
a receiver that receives, from an external device, (i) an external time and (ii) a time difference between the external time and Coordinated Universal Time; 
a counter that clocks time; 
an operation member that receives a time correction operation from a user to correct the time clocked by the counter; and 
a processor that controls the receiver to receive the external time, and that controls to perform a time correction process to correct the time clocked by the counter to the received external time, 
wherein the processor performs processes comprising: 
	setting a frequency at which the time correction process is performed after the operation member receives the time correction operation to be higher than a frequency at which the time correction process is performed before the operation member receives the time correction operation, until a predetermined time elapses; and 
	in the time correction process, correcting the time clocked by the counter to the received external time when the difference between the time clocked by the counter and the received external time is within a predetermined range, and
wherein after the time difference received by the receiver changes, as time goes on, the processor decreases the frequency at which the time correction process is performed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PM WICKLUND whose telephone number is (571)270-7508.  The examiner can normally be reached on T&Th 1-7pm EST, W 3:30-7:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 






/DANIEL P WICKLUND/Primary Examiner, Art Unit 2844